Acknowledgment
The amendment filed on 30 December, 2020, responding to the Office Action mailed on 31 July, 2020, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-2, 4-8 and 10-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0276544 (Shiratori), U.S. 2014/0196502 (Masuda), JP 2010-140848 (Kimiko) whose machine translation will be referenced and U.S. 2006/0231737 (Matsumoto) and U.S. 2011/0014731 (Nguyen).
Regarding claim 1, Shiratori discloses a method of producing a hermetic package, comprising the steps of:

    PNG
    media_image1.png
    457
    666
    media_image1.png
    Greyscale
preparing a ceramic base, 5 [0036]; 
preparing a glass cover, 4 [0036]; 
forming, on the glass cover, a sealing material layer, 6 [0039], [0093], having an average thickness of greater than 0 microns,
arranging the glass cover and the ceramic base so that the glass cover and the ceramic base are laminated on each other through intermediation of the sealing material layer [0095]; and 
irradiating the sealing material layer with the laser light from a glass cover side [0039, 0095], to thereby hermetically integrate the ceramic base and the glass cover with each other to obtain a hermetic package [0017, 0035],
wherein the sealing material layer is formed of a composite powder [0042] in terms of vol%, 60.7% [0092], of bismuth based glass [0042, 90], 26.1% or [0.1-50 vol.% [0045], of refractory filler powder, e.g. cordierite [0092] and 0.1-40 vol% of a laser absorber [0044]
At [0044], Shiratori teaches
Here, the amount of the electromagnetic wave absorbing material is preferably made to be in the range of from 0.1 to 40 vol % to the sealing material. If the content of the electromagnetic wave absorbing material is less than 0.1 vol %, it may be impossible to sufficiently melt the sealing material. If the content of the electromagnetic wave absorbing material exceeds 40 vol %, heat generation is likely to occur locally in the vicinity of the interface with the package 5 or the cover glass 4, or fluidity at the time of melting of the sealing material is likely to be deteriorated, whereby adhesion to the package 5 or the cover glass 4 tends to be lowered. 
Shiratori does not explicitly teach a sealing material layer having a total light transmittance in a thickness direction at a wavelength of laser light to be radiated of 10% or more and 80% or less and does not teach the bismuth based glass comprises a glass composition in terms of mol%, 5% to 40% CuO.
Masuda is directed to sealing materials with a low softening temperature.  Masuda teaches a method of producing a hermetic package, comprising the steps of:
preparing a ceramic base, e.g. the first glass substrate can be considered as a ceramic base [0550];
preparing a glass cover, e.g. second glass substrate [0552];
forming, on the ceramic base, i.e. the first glass cover, a sealing material layer, [0552], with an average thickness of 8 microns [0592] and preferably less than 10 microns [0020],
arranging the glass cover and the ceramic base so that the glass cover and the ceramic base are laminated on each other through intermediation of the sealing material layer, i.e. the glass substrates are laminated with the sealing material layer between, [0552]; and
irradiating the sealing material layer with the laser light from a glass cover side to soften and deform the sealing material layer, [0552], to thereby hermetically integrate the ceramic base and the glass cover with each other to obtain a hermetic package, see Table 14 for Examples 42 and 43 reporting absence of detachment, i.e. hermetic bonding,
wherein the sealing material layer is formed of composite powder comprising, in terms of vol% 70% of bismuth-based glass, 30% of refractory filler powder, [0567] see also [0130], and 0-7% by volume of a laser absorber [0163] and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 14-14.5% of CuO, see e.g. samples D and E in Table 12 corresponding to Examples 42 and 43 of Table 14 and Sampled F-J and [0537].
At Table 12, Masuda teaches these glass compositions have a softening point of 402-430 C.
At [0137-148], Masuda teaches
[0147] CuO+Fe.sub.2O.sub.3 is a component that has light absorption properties and is a component that, when glass is irradiated with laser light having a predetermined center emission Further, CuO+Fe.sub.2O.sub.3 is a component that suppresses the devitrification at the time of melting or laser sealing. The content of CuO+Fe.sub.2O.sub.3 is 5 to 30%, preferably 7 to 25%, more preferably 10 to 20%. When the content of CuO+Fe.sub.2O.sub.3 is less than 5%, the light absorption properties deteriorate and the glass is difficult to soften even if irradiated with laser light. On the other hand, when the content of CuO+Fe.sub.2O.sub.3 is more than 30%, the balance of the components in the composition of the glass is impaired, and the glass is liable to devitrify to the worse. [0148] CuO is a component that has light absorption properties, is a component that, when glass is irradiated with laser light having a predetermined center emission wavelength, absorbs the laser light and is likely to soften the glass, and is a component that suppresses the devitrification at the time of melting or laser sealing. The content of CuO is preferably 0 to 25%, 5 to 25%, 10 to 25%, particularly preferably 10 to 20%. When the content of CuO is more than 25%, the balance of the components in the composition of the glass is impaired, and the glass is liable to devitrify to the worse. It should be noted that, when the content of CuO is restricted to 5% or more, the light absorption properties improves and the glass is likely to soften at the time of laser sealing. 
Masuda teaches a bismuth based glass comprises a glass composition in terms of mol%, 0% to 25% CuO and average thickness for the average thickness of the material sealing layer is less than 10 microns.
Masuda does not explicitly teach a sealing material layer having a total light transmittance in a thickness direction at a wavelength of laser light to be radiated of 10% or more and 80% or less.
Matsumoto teaches at [0037], that the softening point for the glass used to seal the glass is preferably at most 500 C and more preferably at most 450 C.  Matsumoto teaches that even more preferably the softening point for the frit should be as at most 330 C.  At [0100], Matsumoto teaches if the softening temperature is more than 500 C the LED is likely to be impaired, i.e. damaged.
Kimiko is directed to sealing materials for hermetic packages.  At [0031-32], Kimiko teaches the laser light transmittance of the frit layers can be adjusted by 
    PNG
    media_image2.png
    403
    1256
    media_image2.png
    Greyscale
laser light absorber is not particularly limited and it is preferable to adjust the transmittance of laser light of the wavelength 800-1100 nm to 50% to 60% [0032].  Kimko teaches when the laser absorber is 10-20 wt% the transmittance is 50-60%, when the laser absorber is 30-40% the transmittance is 0-10% and when the laser absorber is 2-5% the transmittance is 70-80%.  Kimko teaches that a laser light absorber concentration greater than 0% has a transmittance less than 90%, see Table 1.
Nguyen is directed to methods of forming hermetic seals.  At [0038-40] and Figures 1-2, Nguyen teaches forming a frit, 24 with a wall, 26, on a glass plate, 12 with a thickness between 5 and 30 microns. 
    PNG
    media_image3.png
    443
    531
    media_image3.png
    Greyscale

Taken as a whole, the prior art is directed to forming hermitic seals using frits formed on glass.  Shiratori teaches that LTCC ceramic substrates are typically used in LED packaging [0019] and that use of bismuth glass frit [0041] and a laser absorber [0043] may be used to reliability and firmly   Shiratori teaches that a laser absorber volume concentration of greater than 0.1 vol. % is necessary to sufficiently melt the sealing material.  Kimiko teaches that a suitable sealing material layer having a light transmittance in a thickness direction at a wavelength of laser light to be radiated of 74-90% when the sealing material layer has a content of the laser absorber is 5% wt. or less and preferably the transmittance should be 50-60%.  Masuda teaches that a sealing material using CuO in a bismuth based glass may be used in a wide variety of devices, e.g. OLED, solar cell, MEMs package and the like [0598] and further that an average thickness of the sealing material layer is less than 10 microns.  Nguyen also  teaches that the suitable thicknesses of a sealing material layer are between 5 and 30 microns.   Masuda further teaches that use of his sealing material releases hardly any gas components and this in turn enhances long term reliability for and OLED device or the like [0014] and has a softening temperature of 402-430 C, see Table 12.  Matsumoto teaches that a softening temperature of a glass frit for an LED package should be less than 500 C and more preferably less than 450 C. At [0100], Matsumoto teaches if the softening temperature is more than 500 C the LED is likely to be impaired, i.e. damaged.
An artisan would recognize that an advantage of LTCC ceramics for use in semiconductor packaging is its relatively high thermal conductivity and in particular recognize the advantages of LTCC ceramic substrates for packaging an LED, i.e. low thermal resistance, i.e. a high thermal conductivity, because is important to keep a low junction temperature of the LED chip, see F. Chen et al., "Design of LED packaging module for automotive forward-lighting application," 2011 IEEE 13th Electronics   Further, an artisan would recognize that solid state light fixtures are a growing market and that high performance and high margin products require hermetic packages, e.g., automotive application.  An artisan would find it desirable to service a large and growing market with high margin products.  Lastly, an artisan would find it desirable to minimize the softening temperature of the glass frit in an LED package to minimize the potential damage to the LED, as taught by Matsumoto.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 having a sealing material layer having an average thickness of less than 8 microns, as taught by Masuda and Nguyen, and a total light transmittance in a thickness direction at a wavelength of laser light to be radiated of 10% or more and 80% or less because Kimiko teaches that absorbers with a volume % greater than zero percent have a transmittance of less than 90%, and wherein the sealing material layer is formed of composite powder comprising, in terms of vol%. 55% to 95% of bismuth-based glass, 5% to 45% of refractory filler powder, and 0% to 5% of laser absorber, and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 5% to 40% of CuO, to make a hermetic seal with a low softening temperature to minimize damage to LED device and because in the case where the claimed ranges “overlap or lie inside ranges In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 2 and referring to the discussion at claim 1 Shiratori discloses a method of producing a hermetic package, comprising the steps of:
preparing a ceramic base, 5 [0036]; 
preparing a glass cover, 4 [0036]; 
forming, on the glass cover, a sealing material layer, 6 [0039], [0093], having an average thickness of greater than 0 microns,
arranging the glass cover and the ceramic base so that the glass cover and the ceramic base are laminated on each other through intermediation of the sealing material layer [0095]; and 
irradiating the sealing material layer with the laser light from a glass cover side [0039, 0095], to thereby hermetically integrate the ceramic base and the glass cover with each other to obtain a hermetic package [0017, 0035],
wherein the sealing material layer is formed of a composite powder [0042] in terms of vol%, 60.7% [0092], of bismuth based glass [0042, 90], 26.1% or [0.1-50 vol.% [0045], of refractory filler powder, e.g. cordierite [0092] and 0.1-40 vol% of a laser absorber [0044]
Shiratori does not explicitly teach a sealing material layer having a total light transmittance in a thickness direction at a wavelength of 808 nm of 10% or more and 80% or less and does not teach the bismuth based glass comprises a glass composition in terms of mol%, 5% to 40% CuO.
Masuda is directed to sealing materials with a low softening temperature.  
preparing a ceramic base, e.g. the first glass substrate can be considered as a ceramic base [0550];
preparing a glass cover, e.g. second glass substrate [0552];
forming, on the ceramic base, i.e. the first glass cover, a sealing material layer, [0552], with an average thickness of 8 microns [0592], and preferably with an average thickness less than 10 microns [0020],
arranging the glass cover and the ceramic base so that the glass cover and the ceramic base are laminated on each other through intermediation of the sealing material layer, i.e. the glass substrates are laminated with the sealing material layer between, [0552]; and
irradiating the sealing material layer with the laser light from a glass cover side to soften and deform the sealing material layer, [0552], to thereby hermetically integrate the ceramic base and the glass cover with each other to obtain a hermetic package, see Table 14 for Examples 42 and 43 reporting absence of detachment, i.e. hermetic bonding,
wherein the sealing material layer is formed of composite powder comprising, in terms of vol% 70% of bismuth-based glass, 30% of refractory filler powder, [0567] see also [0130], and 0-7% by volume of a laser absorber [0163] and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 14-14.5% of CuO, see e.g. samples D and E in Table 12 corresponding to Examples 42 and 43 of Table 14 and Sampled F-J and [0537].
At Table 12, Masuda teaches these glass compositions have a softening point of 
Masuda does not explicitly teach a sealing material layer having a total light transmittance in a thickness direction at a wavelength of 808 nm of 10% or more and 80% or less.
Kimiko is directed to sealing materials for hermetic packages.  At [0031-32], Kimiko teaches the laser light transmittance of the frit layers can be adjusted by changing the content of the laser light absorber.  Furthermore, that the content of the frit laser light absorber is not particularly limited and it is preferable to adjust the transmittance of laser light of the wavelength 800-1100 nm to 50% to 60% [0032].  Kimko teaches when the laser absorber is 10-20 wt% the transmittance is 50-60%, when the laser absorber is 30-40% the transmittance is 0-10% and when the laser absorber is 2-5% the transmittance is 70-80%.  Kimko teaches that a laser light absorber concentration greater than 0% has a transmittance less than 90%, see Table 1.
Matsumoto is directed to LED packaging.  Matsumoto teaches at [0037], that the softening point for the glass used to seal the glass is preferably at most 500 C and more preferably at most 450 C.  Matsumoto teaches that even more preferably the softening point for the frit should be as at most 330 C.  At [0100], Matsumoto teaches if the softening temperature is more than 500 C the LED is likely to be impaired, i.e. damaged.  
Nguyen teaches that sealing material layer thicknesses range from 5 to 30 microns. 
Taken as a whole, the prior art is directed to hermetic packaging of electronic   Shiratori teaches that a laser absorber volume concentration of greater than 0.1 vol. % is necessary to sufficiently melt the sealing material.  Masuda teaches that his sealing material may be used in a wide variety of devices, e.g. OLED, solar cell, MEMs package and the like [0598] and preferably has an average sealing material layer thickness less than 10 microns. Nguyen also teaches that sealing material layer thickness may suitably range from 5 to 30 microns.  Masuda teaches that use of his sealing material releases hardly any gas components and this in turn enhances long term reliability for and OLED device or the like [0014] and has a softening temperature of 402-430 C, see Table 12.  Matsumoto teaches that a softening temperature of a glass frit for an LED package should be less than 500 C and more preferably less than 450 C.  Kimiko teaches that a suitable sealing material layer having a light transmittance in a thickness direction at a wavelength of laser light to be radiated of 74-90% when the sealing material layer has a content of the laser absorber is 5% wt. or less and preferably the transmittance is 50-60%.
An artisan would recognize that an advantage of LTCC ceramics for use in semiconductor packaging is its relatively high thermal conductivity and in particular recognize the advantages of LTCC ceramic substrates for packaging an LED, i.e. low thermal resistance, i.e. a high thermal conductivity, because is important to keep a low junction temperature of the LED chip, see F. Chen et al., "Design of LED packaging module for automotive forward-lighting application," 2011 IEEE 13th Electronics   Further, an artisan would recognize that solid state light is a growing market and that high performance and high margin products require hermetic packages, e.g. automotive application.  An artisan would find it desirable to service a large and growing market with high margin products.  Lastly, an artisan would find it desirable to minimize the softening temperature of the glass frit in an LED package to minimize the potential damage to the LED, as taught by Matsumoto.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 2 having a sealing material layer having an average thickness of less than 8 microns and having a total light transmittance in a thickness direction at a wavelength of 808 nm 10% or more and 80% or less because Kimiko teaches that absorbers with a volume % greater than zero percent have a transmittance of less than 90%, and wherein the sealing material layer is formed of composite powder comprising, in terms of vol%. 55% to 95% of bismuth-based glass, 5% to 45% of refractory filler powder, and 0% to 5% of laser absorber, and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 5% to 40% of CuO, to make a hermetic seal with a low softening temperature to minimize damage to LED device and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 4 which depends upon claim 1 Shiratori teaches the step of forming a sealing material layer comprises firing, [0094], composite powder containing at least bismuth-based glass powder [0090] and refractory filler powder, e.g. Al2O3 at [0090] to form the sealing material layer on the glass cover [0094].  Masuda also teaches the step of forming a sealing material layer comprises firing composite powder containing at least bismuth-based glass powder and refractory filler powder to form the sealing material layer on the glass cover at [0550] and at claims 41 and 48.  
Regarding claim 5 which depends upon claim 1 Shiratori teaches the ceramic base to be used comprises a base part and a frame part formed on the base part in annotated Figure 1.
Regarding claim 8 and referring to the discussion above, Shiratori teaches a hermetic package comprising
a ceramic base, 5 [0036]; 
a glass cover, 4 [0036], hermetically integrated with each other through intermediation of a sealing material layer, 6 [0039], [0093], 
wherein the sealing material layer has an average thickness of greater than 0 microns is formed of a composite powder [0042] in terms of vol%, 60.7% [0092], of bismuth based glass [0042, 90], 26.1% e.g. cordierite [0092] or 0.1-50 vol.% [0045], of refractory filler powder, and 0.1-40 vol% of a laser absorber [0044].
Shiratori does not explicitly teach a sealing material layer has a total light 
Masuda discloses at [0550-0552] hermetic package, comprising;
a ceramic base, e.g. glass is a ceramic, and 
a glass cover hermetically integrated with each other through intermediation of a sealing material layer wherein the sealing material has a content of a laser absorber of 5% volume or less [0044]
wherein the sealing material layer has an average thickness of less than 10 microns [0020] and
wherein the sealing material layer is formed of composite powder comprising, in terms of vol% 60% of bismuth-based glass, 40% of refractory filler powder, and 0-7% by volume of laser absorber [0163], and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 14-14.5% of CuO, see e.g. samples D and E in Table 12 and Sampled F-J and [0537] and [0147-148]. 
At Table 12, Masuda teaches these glass compositions have a softening point of 402-430 C.
Masuda does not explicitly teach the sealing material layer has a total light transmittance in a thickness direction at a wavelength of 808 nm of 10% or more and 80% or less.
Kimiko is directed to sealing materials for hermetic packages.  At [0031-32], Kimiko teaches the laser light transmittance of the frit layers can be adjusted by 
 Matsumoto is directed to LED packaging.  Matsumoto teaches at [0037], that the softening point for the glass used to seal the glass is preferably at most 500 C and more preferably at most 450 C.  Matsumoto teaches that even more preferably the softening point for the frit should be as at most 330 C.  At [0100], Matsumoto teaches if the softening temperature is more than 500 C the LED is likely to be impaired, i.e. damaged.
Nguyen teaches that sealing material layer thicknesses range from 5 to 30 microns. 
Taken as a whole, the prior art is directed to hermetic packaging of electronic devices.   Shiratori teaches that LTCC ceramic substrates are typically used in LED packaging [0019] and that use of bismuth glass frit [0041] and a laser absorber [0043] may be used to reliability and firmly bond a glass cover to the LTCC substrate [0038].  Shiratori teaches that a laser absorber volume concentration of greater than 0.1 vol. % is necessary to sufficiently melt the sealing material.  Masuda teaches that his sealing material may be used in a wide variety of devices, e.g. OLED, solar cell, MEMs package   Nguyen teaches that sealing material layer thicknesses range from 5 to 30 microns.
Masuda teaches that use of his sealing material releases hardly any gas components and this in turn enhances long term reliability for and OLED device or the like [0014] and has a softening temperature of 402-430 C, see Table 12.  Matsumoto teaches that a softening temperature of a glass frit for an LED package should be less than 500 C and more preferably less than 450 C.  Kimiko teaches that a suitable sealing material layer having a light transmittance in a thickness direction at a wavelength of laser light to be radiated of 74-90% when the sealing material layer has a content of the laser absorber is 5% wt. or less and preferably 50-60% transmittance.
An artisan would recognize that an advantage of LTCC ceramics for use in semiconductor packaging is its relatively high thermal conductivity and in particular recognize the advantages of LTCC ceramic substrates for packaging an LED, i.e. low thermal resistance, i.e. a high thermal conductivity, because is important to keep a low junction temperature of the LED chip, see F. Chen et al., "Design of LED packaging module for automotive forward-lighting application," 2011 IEEE 13th Electronics Packaging Technology Conference, Singapore, 2011, pp. 213-217, doi: 10.1109/EPTC.2011.6184419 at page 214.  Lower junction temperatures are highly desirable in semiconductor packaging solutions because it avoids a decrease in device llifetime, see Figure 7 of Application Not No. AN006, Reliability and Lifetimes of LEDs, OSRAM Opto Semiconductors, 26 February, 2020 at page 8.  Further, an artisan would recognize that solid state light is a growing market and that high performance and high margin products require hermetic packages, e.g. automotive application.  An artisan 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 8 wherein the sealing layer has an average thickness of less than 8 microns and a total light transmittance in a thickness direction at a wavelength of 808 nm 10% or more and 80% or less because Kimiko teaches that absorbers with a volume % greater than zero percent have a transmittance of less than 90%, and wherein the sealing material layer is formed of composite powder comprising, in terms of vol%. 55% to 95% of bismuth-based glass, 5% to 45% of refractory filler powder, and 0% to 5% of laser absorber, and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 5% to 40% of CuO, to make a hermetic seal with a low softening temperature to minimize damage to LED device and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 10 which depends upon claim 8 Shiratori teaches the sealing material layer comprises a sintered body, [0094], of composite powder containing at least bismuth-based glass powder, [0090], and refractory filler powder, e.g. Al2O3 at [0090].
Regarding claim 11 which depends upon claim 8 Masuda teaches the sealing material layer is substantially free of a laser absorber at [0163].
claim 12 which depends upon claim 8 Shiratori teaches the ceramic base comprises a base part and a frame part formed on the base part in annotated Figure 1.
Regarding claim 14 which depends upon claim 8 Shiratori teaches the ceramic base comprises any one of glass ceramic, aluminum nitride, and alumina, or a composite material thereof at [0020].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda, Shiratori, Kimiko and Nguyen in view of Atanasov, P. A., et al. “Optical Parameters of Silicon Carbide and Silicon Nitride Ceramics in 0.2–1.3 µm Spectral Range.” Journal of Applied Physics, vol. 88, no. 8, 2000, p. 4671., doi:10.1063/1.1311302 (Atanasov).
Regarding claim 6 which depends upon claim 1 Shiratori teaches the ceramic base is AlN, SiC, SiN. Alumina at [0020].
Shiratori is silent as to the ceramic has a property of absorbing the laser light to be radiated. 
Atanasov is directed to a characterization of SiC and SiN ceramics.
At Figures 3 and 4, Atanasov teaches that SiC has approximately 90% absorbance from 0.8 to 1.0 µm while SiN has an absorbance of approximately 89%.

    PNG
    media_image4.png
    521
    1429
    media_image4.png
    Greyscale
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 wherein ceramic base has a property of absorbing laser light to be radiated because Atanasov teaches SiN and SiC have this property which Shiratori teaches these materials are suitable for the ceramic base.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiratori, Masuda, Kimiko, Matsumoto, Nguyen and U.S. 5,147,832 (Shimoda).
Regarding claim 7 and referring to the discussion above, Shiratori teaches a method of producing a hermetic package, comprising the steps of: 
preparing a ceramic base, 5 [0036]; 
preparing a glass cover, 4 [0036]; 
forming, on the glass cover, a sealing material layer, 6 [0039], [0093], having an average thickness of greater than 0 microns,
arranging the glass cover and the ceramic base so that the glass cover and the ceramic base are laminated on each other through intermediation of the sealing material layer [0095]; and 
irradiating the sealing material layer with the laser light from a glass cover side [0039, 0095], soften and deform the sealing material layer and heat the ceramic base to thereby hermetically integrate the ceramic base and the glass cover with each other to obtain a hermetic package [0017, 0035],
wherein the sealing material layer is formed of a composite powder [0042] in terms of vol%, 60.7% [0092], of bismuth based glass [0042, 90], 26.1% or [0.1-50 vol.% [0045], of refractory filler powder, e.g. cordierite [0092] and 0.1-40 vol% of a laser absorber [0044]
Shiratori does not teach a ceramic base having dispersed therein a black pigment; a sealing material layer having a total light transmittance in a thickness direction at a wavelength of laser light to be radiated of 10% or more and 80% or less and a bismuth-based glass composition in terms of mol%, 5% to 40% of CuO.
Masuda discloses method of producing a hermetic package, comprising the steps of: 
preparing a ceramic base, e.g. the first glass substrate can be considered as a ceramic base [0550];
preparing a glass cover, e.g. second glass substrate [0552];
forming, on the ceramic base, i.e. the first glass cover, a sealing material layer, [0552], with an average thickness of 8 microns, and preferably less than 10 microns [0020],
arranging the glass cover and the ceramic base so that the glass cover and the ceramic base are stacked on each other [0552]; and
irradiating the sealing material layer with the laser light from a glass cover 
wherein the sealing material layer is formed of composite powder comprising, in terms of vol% 60% of bismuth-based glass, 40% of refractory filler powder, and >0% of laser absorber, [0565] and wherein the bismuth-based glass comprises as a glass composition, in terms of mol%, 14-14.5% of CuO, see e.g. samples D and E in Table 12 and Samples F-J and [0537].
Masuda does not teach a ceramic base having dispersed therein a black pigment and a sealing material layer having a total light transmittance in a thickness direction at a wavelength of laser light to be radiated of 10% or more and 80% or less.
Kimiko teaches a sealing material layer having a total light transmittance in a thickness direction at a wavelength of laser light to be radiated of 74% or more and 90% or less when the laser absorber concentration is 5 vol% or less.  Kimiko teaches that the transmittance of a sealing material layer may preferably be set to 50-60% [0032].
Shimoda is directed to improvements in AlN ceramics.  Shimoda teaches an AlN sintered body that is gray or black with a thermal conductivity in the range of 100 to 270 W/m-K and contains 0.005-0.5 parts by weight of carbon, see abstract, in the form of carbon black, [4:15].  At [8:5-18], Shimoda teaches this formulation suppresses temperature rise of a semiconductor device that is mounted on its surface, as well as, prevents transmission of UV radiation.
Matsumoto is directed to LED packaging.  Matsumoto teaches at [0037], that the 
Nguyen teaches that sealing material layer thicknesses range from 5 to 30 microns. 
Taken as a whole, the prior art is directed to hermetic packaging of electronic devices.   Shiratori teaches that LTCC ceramic substrates are typically used in LED packaging [0019] and that use of bismuth glass frit [0041] and a laser absorber [0043] may be used to reliability and firmly bond a glass cover to the LTCC substrate [0038].  Shiratori teaches that a laser absorber volume concentration of greater than 0.1 vol. % is necessary to sufficiently melt the sealing material.  Masuda teaches that his sealing material may be used in a wide variety of devices, e.g. OLED, solar cell, MEMs package and the like [0598] and may have an average thickness of less than 10 microns. Nguyen further teaches that sealing material layer thicknesses may range from 5 to 30 microns.  Masuda teaches that use of his sealing material releases hardly any gas components and this in turn enhances long term reliability for and OLED device or the like [0014] and has a softening temperature of 402-430 C, see Table 12.  Matsumoto teaches that a softening temperature of a glass frit for an LED package should be less than 500 C and more preferably less than 450 C.  Kimiko teaches that a suitable sealing material layer having a light transmittance in a thickness direction at a wavelength of laser light to be radiated of 74-90% when the sealing material layer has a content of the 
An artisan would recognize that an advantage of LTCC ceramics for use in semiconductor packaging is its relatively high thermal conductivity and in particular recognize the advantages of LTCC ceramic substrates for packaging an LED, i.e. low thermal resistance, i.e. a high thermal conductivity, because is important to keep a low junction temperature of the LED chip, see F. Chen et al., "Design of LED packaging module for automotive forward-lighting application," 2011 IEEE 13th Electronics Packaging Technology Conference, Singapore, 2011, pp. 213-217, doi: 10.1109/EPTC.2011.6184419 at page 214.  Lower junction temperatures are highly desirable in semiconductor packaging solutions because it avoids a decrease in device llifetime, see Figure 7 of Application Not No. AN006, Reliability and Lifetimes of LEDs, OSRAM Opto Semiconductors, 26 February, 2020 at page 8.  Further, an artisan would recognize that solid state light is a growing market and that high performance and high margin products require hermetic packages, e.g. automotive application.  An artisan would find it desirable to service a large and growing market with high margin products.  Lastly, an artisan would find it desirable to minimize the softening temperature of the glass frit in an LED package to minimize the potential damage to the LED, as taught by Matsumoto.  An artisan would find it desirable to minimize the temperature rise of the LED to improve the device reliability, i.e. further suppress the junction temperature.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 7 by preparing a In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 13 which depends upon claim 8, Shiratori teaches inter alia the ceramic base includes AlN.
Shimoda teaches an AlN ceramic base with a thermal conductivity of 100-270 W/(m-K) in the abstract and also teaches this property suppresses the temperature rise in the semiconductor device as discussed above.
An artisan would find it desirable to suppress the temperature rise in the semiconductor device to improve its lifetime and reliability. 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 13 wherein the ceramic base has a thermal conductivity of 1 W/(m-K) or more to improve device reliability and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shiratori, Masada, Kimiko, Matsumoto, Nguyen and U.S. 2018/0215652 (Sakagami).
Regarding claim 15 which depends upon claim 8 Shiratori teaches the hermetic package has housed therein an LED device, 3 [0018].
Shiratori does not explicitly teach an ultraviolet LED device.
Sakagami is directed to packaging of LED devices.  At [0003], Sakagami teaches the UV LEDs have been widely used in more and more applications such as water sterilization or an apparatus to cure UV resins.
An artisan would find it desirable to configure a package for a device that has wide use in a variety of applications and thus improve the total available market served by the package.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 8 wherein the hermetic package has housed therein an ultra violet LED device to increase the serviced market for the package and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Applicant argues that patentability arises for the claimed invention where that average thickness of the sealing layer is less than 8 microns and a total light transmittance of the sealing layer in a thickness direction is 10 to 80%, see Remarks at page 6 paragraph 6.  Applicant argues that the cited references do not teach this subject matter, see Remarks at page 7 paragraph 1.  As noted above, Examiner’s action does indeed find this subject matter in the prior art and consequently Examiner is unconvinced that Applicant’s contention is based on the record and it appears that Applicant concedes this subject matter is disclosed by Kimiko and at least Nguyen, see remarks at page 7 paragraph 2.  Applicant argues that an artisan would recognize that transmittance varies greatly depending upon thickness of the sealing layer.  Applicant is correct.  As any elementary chemistry class will encompass the teaching and principles of Beer-Lambert law, i.e., the log of the transmittance (percentage) is equal to the product of the absorbance coefficient of the material of interest into the length of the light path into the concentration of the material of interest, see Beer’s law downloaded from URL< https://www.britannica.com/print/article/58441> on 12 January, 2020, see also Kimiko at [0032].  Applicant argues that the thickness of 60 microns disclosed by 
Applicant argues that Kimiko teaches away from Nguyen.  “[I]n general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant.  In re Gurley, 27 F3d 551, (1994, CA FC).  Here Applicant notes that Kimiko teaches that if a bond line thickness is less than 60 microns the second electrode may be peeled off, see Remarks at page 8 paragraph 1 (emphasis added).  Examiner notes that Kimiko teaches that the electrode may, not will, be peeled.  Maybe the electrode peels and maybe it doesn’t.  At best, Kimiko teaches the electrode adhesion resulting from the conditions discloses is marginal, i.e. less than 100%.
More significantly however, there is nothing in the record to indicate that Applicant is seeking a high level of electrode adhesion that would lend at least some support to the argument.  To the contrary, Examiner understands that Applicant’s specification at [0008-9] discloses that the object of the disclosure is to improve the frit sealing reliability for high conductivity ceramics with a glass composition that requires less laser power, not electrode adhesion. Examiner is unpersuaded that the prior art 
Applicant argues that combing Kimiko and Nguyen will leave the principle of operation of Kimiko impaired.  In response, Examiner notes that the teaching of Kimiko does not change the operation of Shiratori and Applicant presents no facts to argue the contrary.  Stated simply, Kimiko is not modifying Nguyen and vice versa.  Kimiko is providing guidance of a suitable transmittance target for frit sealing.  It is the interrelated teaching of the prior art that modifies Shiratori.  Stated simply, Kimiko is not the art being modified and so the argument that it is not operative is at best not consistent with the record.
Regarding claims 6, 7, 13 and 15, Applicant relies on the same argument presented at claim 1.  Examiner notes Nguyen was not cited in the rejection of claim 7, 13 and15.  For the reasons discussed above, Examiner is unconvinced the rejection of claims 6, 7, 13 and 15 is reversible error because the prior art teaches each and every claim limitation and further Examiner has provided a well-reasoned rationale to combine the prior art references having resolved the level of a person of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893